USCA11 Case: 21-11525      Date Filed: 06/28/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11525
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
FREDDY DIAZ-MEDINA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 6:19-cr-00126-GAP-LRH-1
                   ____________________
USCA11 Case: 21-11525             Date Filed: 06/28/2022         Page: 2 of 7




2                          Opinion of the Court                         21-11525


Before LUCK, LAGOA, and EDMONDSON, Circuit Judges.
PER CURIAM:
       Freddy Diaz-Medina, a federal prisoner proceeding pro se 1
on appeal, appeals the district court’s denial of his counseled mo-
tion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). No
reversible error has been shown; we affirm.
       In 2019, Diaz-Medina pleaded guilty (in two separate crimi-
nal proceedings) to two counts of conspiracy to distribute and to
possess with intent to distribute a controlled substance, including 5
kilograms of cocaine and 1 kilogram of heroin, and guilty to one
count of conspiracy to violate the Travel Act. In a single sentencing
proceeding, the sentencing court imposed a total sentence of 135
months’ imprisonment. Diaz-Medina filed no direct appeal.
        In March 2021, Diaz-Medina (through his lawyer) moved for
compassionate release under section 3582(c)(1)(A), as amended by
the First Step Act. 2 Diaz-Medina argued that his medical condi-
tions (including obesity, asthma, Type 2 diabetes, and various heart
conditions) put him at increased risk of serious illness if he were to




1 We read liberally briefs filed by pro se litigants. See Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008).
2 First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
USCA11 Case: 21-11525            Date Filed: 06/28/2022         Page: 3 of 7




21-11525                  Opinion of the Court                               3

be reinfected with COVID-19. 3 Diaz-Medina also alleged that the
conditions in his prison facility prevented him from taking effective
precautions against infection.
        The district court denied Diaz-Medina’s motion for compas-
sionate release. The district court first determined that Diaz-Me-
dina had failed to demonstrate “extraordinary and compelling rea-
sons” warranting relief within the meaning of U.S.S.G. § 1B1.13.
The district court explained that Diaz-Medina had already con-
tracted and recovered from COVID-19, had received a COVID-19
vaccination, and had not shown that he suffered from a terminal
illness, experienced a substantially diminished ability to provide
self-care while in prison, or family circumstances that warranted
relief.
        The district court also determined that the section 3553(a)
factors weighed against a sentence reduction. In particular, the dis-
trict court said that granting Diaz-Medina a reduced sentence -- af-
ter Diaz-Medina had served only 6 months of his 135-month sen-
tence -- would fail to reflect the seriousness of his offenses, promote
respect for the law, and afford adequate deterrence. The district


3 Diaz-Medina tested positive for COVID-19 in June 2020, shortly after his sen-
tencing hearing and before he was scheduled to self-surrender. The sentenc-
ing court granted Diaz-Medina two extensions of time to self-surrender. The
sentencing court denied Diaz-Medina’s third motion to extend his date for self-
surrender, noting that Diaz-Medina had recovered from his COVID-19 infec-
tion and that his chronic medical conditions could be treated effectively while
in prison.
USCA11 Case: 21-11525           Date Filed: 06/28/2022     Page: 4 of 7




4                       Opinion of the Court                   21-11525

court also noted that Diaz-Medina had violated prison rules by us-
ing an unauthorized cell phone.
       We review for abuse of discretion the district court’s deci-
sion about whether to grant or to deny a defendant compassionate
release. See United States v. Harris, 989 F.3d 908, 911 (11th Cir.
2021). “A district court abuses its discretion if it applies an incorrect
legal standard, follows improper procedures in making the deter-
mination, or makes findings of fact that are clearly erroneous.”
United States v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015).
       As amended by the First Step Act, section 3582(c)(1)(A) au-
thorizes a district court to modify a term of imprisonment under
these circumstances:
       [T]he court . . . may reduce the term of imprisonment
       . . . after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds
       . . . extraordinary and compelling reasons warrant
       such a reduction . . . and that such a reduction is con-
       sistent with applicable policy statements issued by the
       Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i).
       The policy statements applicable to section 3582(c)(1)(A) are
found in U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13; United States v.
Bryant, 996 F.3d 1243, 1247 (11th Cir. 2021). The commentary to
section 1B1.13 identifies circumstances -- including a defendant’s
medical condition, age, and family circumstances -- that might
USCA11 Case: 21-11525         Date Filed: 06/28/2022    Page: 5 of 7




21-11525               Opinion of the Court                         5

constitute extraordinary and compelling reasons. U.S.S.G. § 1B1.13
comment. (n.1).
        We have said that a district court may reduce a defendant’s
term of imprisonment under section 3582(c)(1)(A) only if each of
these three conditions is met: “(1) the § 3553(a) sentencing factors
favor doing so, (2) there are ‘extraordinary and compelling reasons’
for doing so, and (3) doing so [would be consistent with] § 1B1.13’s
policy statement.” See United States v. Tinker, 14 F.4th 1234, 1237
(11th Cir. 2021). If the district court determines that a movant fails
to satisfy one of these conditions, the district court may deny com-
passionate release without addressing the remaining conditions.
Id. at 1237-38, 1240.
       Under section 3553(a), a sentence must be sufficient (but not
greater than necessary) to reflect the seriousness of the offense,
promote respect for the law, provide just punishment, deter crim-
inal conduct, and to protect the public from future crimes. See 18
U.S.C. § 3553(a)(2). A sentencing court should also consider the
nature and circumstances of the offense, the defendant’s history
and characteristics, the kinds of available sentences, the guidelines
range, the policy statements of the Sentencing Commission, and
the need to avoid unwarranted sentencing disparities. Id. §
3553(a)(1), (3)-(7).
      As an initial matter, Diaz-Medina argues that the district
court erred by relying on U.S.S.G. § 1B1.13 in determining that
Diaz-Medina had demonstrated no “extraordinary and compelling
reasons” warranting relief. Diaz-Medina’s argument that the
USCA11 Case: 21-11525        Date Filed: 06/28/2022     Page: 6 of 7




6                      Opinion of the Court                21-11525

district court was not bound by the policy statement in section
1B1.13 is foreclosed by our decision in Bryant. See Bryant, 996 F.3d
at 1247 (concluding that section 1B1.13 remains the applicable pol-
icy statement for all motions filed under section 3582(c)(1)(A), in-
cluding those filed by prisoners).
       The district court abused no discretion in determining that
the section 3553(a) factors weighed against granting Diaz-Medina
compassionate release. Diaz-Medina’s underlying convictions
stem from his involvement and leadership role in two multi-kilo-
gram drug-trafficking conspiracies. According to the Presentence
Investigation Report, Diaz-Medina also had prior felony convic-
tions for drug-trafficking and firearm offenses.
       Given the serious nature of Diaz-Medina’s offenses and
Diaz-Medina’s criminal history, the district court determined rea-
sonably that a sentence reduction in this case would be inconsistent
with the purposes of sentencing set forth in section 3553(a), includ-
ing the need for the sentence to reflect the seriousness of the of-
fense, to promote respect for the law, and to provide adequate de-
terrence. That Diaz-Medina had by then served only 6 months of
his 135-month sentence -- and had already violated prison rules and
been disciplined for using an unauthorized cell phone -- further
supports the district court’s determination that the section 3553(a)
factors weighed against a reduced sentence.
       On appeal, Diaz-Medina contends that the district court
failed to consider adequately the disparity between his sentence
and the sentences of his co-defendants and the degree of his
USCA11 Case: 21-11525        Date Filed: 06/28/2022     Page: 7 of 7




21-11525               Opinion of the Court                        7

cooperation and substantial assistance. That the district court af-
forded more weight to Diaz-Medina’s history and characteristics
and to the seriousness of his offenses than the court did to mitigat-
ing factors is no abuse of discretion. Cf. United States v. Amedeo,
487 F.3d 823, 832-33 (11th Cir. 2007) (stating that the weight given
to a particular sentencing factor “is a matter committed to the
sound discretion of the district court” and that the district court
need not address explicitly each section 3553(a) factor or all miti-
gating evidence).
       On this record, we cannot conclude that the district court
abused its discretion in denying Diaz-Medina relief based upon the
pertinent section 3553(a) factors. Because we affirm the denial of
compassionate release on that ground, we do not address the dis-
trict court’s alternative determination that Diaz-Medina demon-
strated no “extraordinary and compelling reason” within the mean-
ing of section 1B1.13.
      AFFIRMED.